I should like sincerely to congratulate Mr.
Essy on his election as president over the forty-ninth
session of the General Assembly. His country and mine
maintain friendly diplomatic relations and close links
strengthened by the historic ties between Africa and Latin
America. I wish him success in his endeavours and offer
him the fullest cooperation of the Peruvian delegation.
We live in an age that confronts the international
community as a whole, and the United Nations in
particular, with big challenges. Representative democracy
and the market economy have spread throughout the world,
along with an intensification of integration processes and
the globalization of trade.
Nevertheless, international peace and security have not
yet been consolidated in all regions. We have witnessed
events such as the unexpected collapse of States that had
seemed to be solid, episodes of massive violence within
some countries and the tragic and complex situations that
resulted, persistent aggression against a Member of this
Organization and the exacerbation of nationalism in many
parts of the world. All these things challenge the present
capacity of the United Nations to respond.
Faced with such challenges, the United Nations must
reaffirm its central role as the indispensable leader in the
maintenance of international peace and security and in the
promotion of world-wide development. This is its duty, not
only because of the universal character of the United
Nations system, but also because of the contractual
significance of the instrument by which it was established.
In this respect, we must bear in mind that the
potential of the United Nations as the foremost
international Organization can be reinforced by increased
and more efficient coordination with the regional
organizations.
By the same token, we attach special importance to
the General Assembly’s exercise of the powers assigned
to it by the Charter, as well as to the expansion and
reform of the Security Council. With regard to the latter,
we should seek to correct the imbalances in its present
composition, improve its decision-making machinery and
make its working methods more transparent, while
striving to make its composition truly representative of all
Member States of the Organization.
As the Secretary-General pointed out in his reports,
"An Agenda for Peace" (A/47/277) and "An Agenda for
Development" (A/48/935), it now appears to be politically
feasible to respond to the multiple requirements of
international peace and security while encouraging
cooperation in the social and economic field, because the
complementarity of these elements is such that without
economic development there can be no peace or security.
"An Agenda for Peace" must therefore be complemented
by an agenda for development. In this way the United
Nations could lead the international community, in
accordance with the purposes and principles of its
Charter, and integrate the actions of our Organization with
the work of the Bretton Woods institutions, and above all
the World Trade Organization.
In this regard, we share the concern of the Secretary-
General, who has warned that the subject of development
is in danger of vanishing from the United Nations agenda.
We must therefore emphasize that the grave problems
related to development must be included in our
Organization’s work and that developed and developing
countries must agree on the need to address, urgently and
adequately, critical situations such as dire poverty.
The coming World Summit for Social Development
offers us an opportunity that we must seize. Peru, which
took part in the early stages of the process that led to the
decision to convene that Summit, will contribute to it the
national programme for social development that the
Government of President Fujimori has been carrying out,
a programme that gives priority attention to the basic
10


services of health, education and the administration of
justice, particularly for the poorest.
In the same context, Peru believes that the internal
efforts of developing countries in the vital spheres of social
and economic advance must be matched by high-priority
multilateral and bilateral cooperation.
I must also observe that in most of our countries
social development also means stability. Therefore,
continuing democratization and modernization is largely
dependent on the assignment of high priority to this
inescapable challenge.
Along with the problems of development, the rapidly
evolving situation today presents us, as an international
Organization, with a number of particularly complex
subjects. Outstanding among them is the process of
reconciliation and peace in the Middle East, which will
have important effects on regional and world stability and
security, as well as on trade, regional cooperation and
disarmament. Peru supports this process, and believes that
resolutions adopted in the General Assembly must properly
reflect that reality and contribute to the maintenance of an
appropriate political climate to advance the negotiating
process.
We also welcome the new South Africa, which
embodies the fulfilment of the essential principles of the
Charter and which is a possible factor for regional stability.
It also provides an example of democratic change.
The tragic situation in Bosnia and Herzegovina, which
has made clear the serious limitations of multilateral
organizations, demands increased efforts by the
international community to ensure an early and lasting
peace.
I now wish to address a subject that we cannot ignore,
one that affects the international community as a whole and
that is particularly delicate for my own country: the drug
problem. Peru reiterates its resolve to continue to fight
illegal drug trafficking, as well as its conviction that this
serious problem urgently requires the unwavering political
commitment of the international community. That alone
will make it possible to adopt concrete and realistic
measures to stand up to this scourge in accordance with the
mandates of the Global Programme of Action adopted by
the General Assembly in 1990.
International coordination and cooperation against
drug-trafficking are indispensable. In that regard, I am
pleased to point out that the recent Summit of Presidents
of the member countries of the Rio Group accepted the
proposal of the President of the Republic of Peru, Alberto
Fujimori, to coordinate legislation to penalize money-
laundering, allow the confiscation of property linked to
drug-trafficking, establish swift extradition procedures,
promote judicial and police cooperation on this matter and
bolster cooperation for alternative development.
My country also pays special attention to human
rights. Their promotion and defence constitute an
inescapable obligation of the international community,
which must therefore reinforce and improve current
mechanisms of the system for the protection of human
rights, in order to increase their efficacy.
We are pleased to note the growing recognition and
support by this international Organization for those
countries that, like us, are continuing to struggle to defend
life and civilized ways of coexistence against the
unjustifiable and irrational violence of terrorism. For us,
this means that the international community has made
progress, by recognizing that in countries such as Peru
terrorist groups are the primary, the true, violators of
human rights.
In the current context of renewal, we supported the
creation of the post of United Nations High
Commissioner for Human Rights, in an effort to improve
United Nations measures to prevent and monitor
violations of human rights, whether the violators be
government agents or others. It is a matter of pride for
our region that a distinguished Latin American diplomat
is the first to fill this high office.
Within this chamber last year, the President of Peru
announced that the leader of the bloodiest terrorist
movement in the Western Hemisphere - caught as a result
of our successful campaign for national peace - had
acknowledged in writing the clear defeat of his totalitarian
aims and his bloodthirsty methods. Today I am pleased
to confirm that Peru is swiftly progressing towards
reconciliation and peace. The Peruvian strategy, which
involves the State and civil society, has borne fruit, as
evidenced by the mass desertions of terrorists as a result
of the "repentance law" passed on repentance and the
return of peaceful villagers to their homes, with the
support and backing of the State.
My country, having guaranteed democracy and
economic freedom, now has, after many years, excellent
prospects. We have established a new national
11


environment by consistently applying economic, social and
pacification policies. The results prove that we have taken
the correct path, as shown by the growth in gross national
product - 7 per cent last year, and projected to be between
9 per cent and 10 per cent this year, figures which
constitute the highest growth rates in the hemisphere.
This new situation will allow us, for the first time in
decades, to give social issues the priority they deserve. The
economic policies followed in Peru have made possible a
social programme implemented through non-inflationary
investment, with our own resources. This programme has
the technical backing of international financial institutions
and is in line with the conceptual approaches on social
development promoted by the World Bank, the United
Nations Development Programme and a growing number of
non-governmental organizations that share a belief in
putting the human being at the core of development efforts.
To do otherwise would be to make sustainable long-term
growth impossible. This essential task for the whole of
Peruvian society requires the cooperation and support of the
international community.
My country’s contribution to change in the world has
been made possible by the efforts of our people, who have
enabled us to enjoy internal peace, security, stability and
economic growth. The path we are taking leads the most
tenacious nation in South America, a people of long-proven
creativity, on the threshold of a new millennium with the
enthusiasm, the ability and the necessary tools for its
development.
